Title: James Pleasants to James Madison, 2 July 1829
From: Pleasants, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Goochland
                                
                                 2d July 1829
                            
                        
                        
                        I have been requested to bring to the view of the Rector & visitors of the University, the name of
                            Hugh A. Garland as a proper person to fill the chair of the Ancient languages. Mr. Garland is a native of Nelson County
                            & has been for some time past professor of the Greek language in the college of Hamden Sidney. I have been
                            acquainted with him from his infancy & believe him to be a man of high moral character & great general
                            respectability. He has always been very studious from his first going to school. I am not sufficiently acquainted with his
                            attainments in the Ancient languages to vouch for him on my own knowledge; but from the information of others on whom I
                            rely & from what I have seen of his productions, he has certainly reflected deeply & I think with
                            considerable judgment on the subject of education generally. Be pleased to shew this letter to Messrs. Monroe &
                            Cabell & General Cocke & any others of the body you may think proper. Have the goodness to excuse the
                            liberty I take & the trouble I give you in this communication, & believe me to be most respectfully & sincerely yr.
                            friend & servant
                        
                        
                            
                                James Pleasants
                            
                        
                    